DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered.  Claims 1-15, 21, and 23-26 are under consideration.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 9-11, 14, 21, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama et al. (US 2015/0370017 A1, hereinafter “Moriyama”) in view of Hodge et al. (WO-2018089286- A1, hereinafter “Hodge”).
Claim 1.  Moriyama discloses a lens plate  (120) for a fiber-optic ferrule comprising: a main body (120) having an outer side and an inner side (see annotated Fig. 10b; inner side);the main body has a hollow interior for aligning fiber ribbon); the outer side (See Fig. 10b: outer side) configured to mate with another lens plate or another ferrule (the other side of main body (110) has guide holes (111) provided to align with another similar connector housing such ferrule) ; and the inner side having a plurality of lenses (123) on an inner base in an inner central recessed portion of the inner side, the inner side facing an end face of the fiber-optic ferrule, wherein at least one of the plurality of lenses are configured to collimate an optical beam received thereupon (Para [0060], see at least Fig. 7 and 11B).

    PNG
    media_image1.png
    360
    603
    media_image1.png
    Greyscale

However, Moriyama does not disclose an adhesive is applied to the inner side between the inner side and the end face of the fiber-optic ferrule to attach the lens plate to the fiber optic ferrule.
Hodge teaches a multi-fiber ferrule with lens elements alignment assembly having  a lens plate (70) in alignment with plurality of fibers (101) via ferrule (25), alignment apertures (34), and pre-alignment member (40).  See Fig. 4.  The refractive index matching adhesive may be applied at the rear face (72) of the lens plate (70) (Para [0068]-[0069]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the adhesive placement at the inner side between the inner side of the end face of the fiber-optic ferrule to attach the lens plate to the fiber optic ferrule, as taught by Hodge, to the lens plate of the ferrule assembly of Moriyama.  One would be motivated to place the adhesive at the inner side between the inner side and the end face of the fiber-optic ferrule to attach the lens plate to the fiber optic ferrule to increase the coupling efficiency between the fibers and the lens since the adhesive is a refractive index matching ultraviolet curable epoxy (Para [0068])
	Claim 2.  Moriyama in view of Hodge teach the lens plate (70) of claim 1 has an inner face at least partially circumscribing the inner central recessed portion (Hodge: Fig. 4).
	Claim 3.  Moriyama in view of Hodge the lens plate of claim 2 further comprising a standoff member (alignment legs 98) extending from the inner face for engagement with the end face of the fiber-optic ferrule (recess 39) (Hodge, Fig. 4).
	Claim 4.  Moriyama in view of Hodge the lens plate of claim 1, further comprising an outer base in an outer central recessed portion on the outer side and at least partially circumscribed by an outer face, the inner central recessed portion and the outer central recessed portion at least partially overlie one another (See Hodge, Fig. 4, alignment legs 98 and recesses 39).
Claim 7.  Moriyama in view of Hodge the lens plate of claim 1, further comprising at least one guide pin hole (111) passing through the main body and each of the inner face and the outer face to receive at least a portion of a guide pin (40) associated with the fiber-optic ferrule (See Moriyama Fig. 10B).
	Claim 9.  Moriyama discloses a combination of a ferrule (110) and a lens plate (120), comprising:
	a fiber optic ferrule having an end face through which at least one optical beam passes; and
	a lens plate (120) positioned forward of the end face of the fiber-optic ferrule, wherein the inner side has an inner face facing the end face of the fiber-optic ferrule when attached, and
the inner face having a plurality of collimating lenses on the inner base in an inner central recessed portion of the inner side (see at least Fig. 1, 6, 7, and 11B).

    PNG
    media_image2.png
    428
    601
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    360
    603
    media_image1.png
    Greyscale

However, Moriyama does not disclose a cured adhesive is applied between an inner side of the lens plate and the end face of the fiber-optic ferrule.
Hodge teaches a multi-fiber ferrule with lens elements alignment assembly having  a lens plate (70) in alignment with plurality of fibers (101) via ferrule (25), alignment apertures (34), and pre-alignment member (40).  See Fig. 4.  The refractive index matching adhesive may be applied at the rear face (72) of the lens plate (70) (Para [0068]-[0069]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the adhesive placement at the inner side between the inner side of the end face of the fiber-optic ferrule to attach the lens plate to the fiber optic ferrule, as taught by Hodge, to the lens plate of the ferrule assembly of Moriyama.  One would be motivated to place the adhesive at the inner side between the inner side and the end face of the fiber-optic ferrule to attach the lens plate to the fiber optic ferrule to increase the coupling efficiency between the fibers and the lens since the adhesive is a refractive index matching ultraviolet curable epoxy (Para [0068])
Claim 10.  Moriyama in view of Hodge teach the lens plate of claim 9, wherein the inner side has an inner face at least partially circumscribing the inner central recessed portion and further comprising a further comprising a standoff member extending from the inner face for engagement with the end face of the fiber-optic ferrule (See Hodge Fig. 4; alignment legs 98 and recesses 39).
	Claim 11.  Moriyama in view of Hodge teach the lens of claim 9 further comprising an outer base in an outer central recessed portion on the outer side and at least partially circumscribed by an outer face, the inner central recessed portion and the outer central recessed portion at least partially overlie one another (See Hodge Fig. 4; alignment legs 98 and recesses 39)
	Claim 14.  Moriyama in view of Hodge teach the lens plate of claim 9, further comprising at least one guide pin hole (111) passing through the main body and each of the inner face and the outer face to receive at least a portion of a guide pin (40) associated with the fiber-optic ferrule (See Moriyama Fig. 10B).
	Claim 21.  Moriyama in view of Hodge teach the lens plate according to claim 1, wherein the inner side is connected to the end face of the fiber optic ferrule (Moriyama: Fig. 10B).  
	Claim 24 and 26.  Moriyama in view of Hodge teaches the inner central recessed portion (Hodge: elongated cavity 32) is fully circumscribed by the inner face without any opening when the lens plate (Hodge: 70 rear lens plate) is attached to the fiber-optic ferrule.  Moriyama in view of Hodge further teach filling the elongated cavity (32) with an epoxy thus filling up all gaps and spaces within the connector body and hold the lens plate in place (Hodge: Para [0034]).

Claims 5-6, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama in view of Hodge, as applied to claim 1 above and in further view of Bushnell et al. (US 2015/0104135 A1, hereinafter “Bushnell”).
	Moriyama in view of Hodge teach the lens plate of claims 1 and 9, however, Moriyama in view of Hodge is silent to prescription of the wherein each of the plurality of lenses have prescription and the prescription of each of the plurality of lenses is the same.  Nor does Moriyama teach the prescription of at least one of the plurality of lenses is different from the other of the plurality of lenses.
Bushnell teaches a lens plate (23) provided with an array of lenses.  Lens array (23A-1, 23A-3, 23A-5 … 23A-11) have the same prescription and lens array (23A-2, 23A-4, 23A-6 … 23A-12) have the same prescription.  The two lens arrays have different prescription.  Bushnell teaches the different prescriptions are optimized for receiving light signal and transmittance of light (Para [0071]-[0072]).  It would have been obvious to one having ordinary skill in the art to recognize optical lenses can be optimized to have prescription designed to efficiently transmit or receive optical signals by etching predetermined prescriptions to the lens altering the lens shape, size, material and different index of refraction.  One would be motivated to provide prescription variation in the lenses to optimize transmission and receiving of optical signals.
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama in view of Hodge, as applied to claim 1 and 11 respectively, and in further view of Childers et al. (US 9,465,170 A1, hereinafter “Childers”).
Moriyama in view of Hodge teach the invention of claims 1 and 11, but Moriyama in view of Hodge teaching is silent to the outer central recessed portion is recessed about 50 microns.
Childers teaches the lenses are recessed 50 microns from the front faces of the optical ferrule for the purpose of keeping out dust and debris while maintaining optical coupling efficiency (Fig. 17, Col. 7, lines 3-11).  It would have been obvious to one having ordinary skill in the art to provide the spacing between the lenses and the front faces of the optical ferrule, as taught by Childers, for the same motivation – to keep the lenses clean from dust and debris, while maintaining optical coupling efficiency.
Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama in view of Hodge as applied to claims 1 and 9 above, and further in view of Nishimura (US 2016/0161682 A1, hereinafter “Nishimura”).
Moriyama in view of Hodge teach the invention of claim 1 and claim 9, However, Moriyama in view of Hodge do not teach a tab attached to a top edge of the lens plate to aid in handling the lens plate.
Nishimura teaches a tab (removal tool 40) attached to a top edge of the lens plate to aid in handling the lens plate.  The removal tool is attached to the top edge of the of the lens plate (34) for removal of the connector (Figs. 1 and 5A-5B).
It would have been obvious to one having ordinary skill in the art at the time of filing to recognize the removal tool of Nishimura can be used to remove the connector as taught by Moriyama in view of Hodge.  One would be motivated to use a removal tool to disconnect an optical connector in a tight space without damaging the optical fiber(s).
Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        


/ERIN D CHIEM/Examiner, Art Unit 2883